DISSENTING OPINION.
VALLIANT, J.
— The master’s liability for the wrongful act of his servant depends not on the words in which the contract of employment is expressed, for, if that were the case, then care in phraseology would enable the master to avoid all liability. The liability of the master is not one that he contracts to assume, but it is one that is imposed by law on the relation of master and servant. And it is not necessary that the wrongful act of the servant be done with the knowledge or consent of the master; the master may in fact give the servant strict orders to be very careful to avoid hurting others, and yet be liable if the servant disregards the orders.
The theory of the law is that the hand of the servant, moving in the performance of the act which he was employed to do, is the hand of the master, and if in his effort to accomplish that act the servant negligently or willfully injures another, it is in legal theory the hand of the master that does the wrong. The mas*61ter has chosen his own servant and is responsible to others for that servant’s lack of capacity or lack of care or lack of regard for the rights of others when that servant is in the act of doing his master’s work and when the wrong that he does is his method of accomplishing the work he was set to do. Of course this rule must be accepted with reasonable limits." Extreme cases may be supposed, as were given, for illustration, in the oral argument, and extreme cases may have occurred in which no reasonable master could have anticipated the act which the servant committed, but with that qualification the rule is a just one, and whether the act committed is one that is beyond reason to have anticipated is a question of fact in a given case.
To say that a master may employ an agent possessing the power and the means of inflicting wrong, which the evidence in this case tends to show the agent in this instance possessed, and yet hide his liability behind the innocent form of expression he used when he employed the agent and sent him forth to do his work, would be to mark out an easy method for doing wrong without incurring liability.
And the aptitude of the servant for committing torts is to be judged by his acts rather than by his words. What would it have profited the plaintiff in this case while he was undergoing torture for four days to be told that the detective agency had no lawful power to make arrests and that its emissaries had strict orders to refrain from doing so?
Of course the detective agency had no lawful power to make arrest, but as soon as its agent in this case landed in Kansas City he put himself in close companionship with those who could make arrests and incited them to action. If making or promoting an arrest was not in its line of business and not in contemplation when it was employed to do work of this kind, what was the necessity or pertinency of giving its men orders, on sending them out, not to arrest any one? A merchant *62sending ont Ms traveling salesman gives them no sneh orders; why should a detective agency, which we are asked to believe is as innocent of committing wrong as any one, give such orders to its men?
I do not underrate the merit displayed by the railroad company in seeking to discover the criminals who held up its train for robbery and murder; it had a right to do so in its own self-interest, but doubtless a higher motive also prompted the act. But the merit in the effort to find and punish the criminal does not justify or mitigate the offense of seizing and torturing an innocent man.
To say that the defendant is not liable for the act of its servant under the circumstances which the plaintiff’s evidence tends to show in this case is,, in my opinion, to lay down a doctrine that is full of danger to the citizen.
For these reasons I am compelled to dissent from the opinion of the majority of the court in this case.